1 Reported in 240 N.W. 464.
Certiorari to the industrial commission to review an order denying a petition for workman's compensation.
Petitioner, Inga Wass, is the widow of Carl J. Wass. Respondent Bracker Construction Company is a general building contractor, and respondent Employers Mutual Liability Company its insurer. The Bracker company will be referred to as though it were the only respondent. In 1929 it built for the city of Minneapolis the Patrick Henry school building. As it was nearing completion respondent employed Wass to clean the windows, agreeing to pay him for the job $125. The cleaning was done by washing in the usual manner, save that wood alcohol was used to some extent. The required material of that kind was paid for by respondent and charged to Wass. The latter furnished his own buckets and the cloths or chamois skins used in the work. Other workmen were still engaged about the building finishing the general construction work and the installation of accessories. It had not been turned over to or accepted by the city.
Only by inference from the general nature of the work and other circumstances can it be determined whether respondent in fact had any right of control. Wass was accustomed to take such jobs and to do all the work himself. He had cleaned the brick work of the building under another contract of the same kind, that is, for a lump sum. In that job he may have employed an assistant. But he did all the window cleaning himself. It was a one-man job. One man working the usual number of hours per day should have completed it in not to exceed ten days. *Page 72 
While at work December 17, 1929, Wass accidentally fell from a window and received fatal injuries.
1. The case has gone so far and has been presented here on the theory that the only thing preventing allowance of compensation is that Wass was an independent contractor. If only a question of fact is presented the decision of the industrial commission is controlling. But here we have a case which in our judgment presents a question of law and nothing more. The facts are not in dispute or doubt.
The evidence is not explicit one way or the other as to any reserved right of control in respondent. It is the existence in the employer of the right of control that makes the workman an employe. If it does so exist, its nonexercise cannot convert the employe into an independent contractor. Bosel v. Henderson Holding Co. 167 Minn. 72, 208 N.W. 421; 6 Dunnell, Minn. Dig. (2 ed.  Supp.) § 10395. Without presuming to take judicial notice of the manner in which such work is done, we are yet not willing to confess enough judicial ignorance to believe that respondent did not have a substantial right of control over Wass in the simple matter of washing the windows of a building of which respondent was in charge and for which it was responsible. Its superintendent of construction was still on the job daily. His duty was to keep the whole work going, to see that there was the utmost expedition and compliance with specifications. Probably he could not properly interfere with any such technical work as the installation of electric wires and lighting fixtures. But there is nothing intricate, technical, or professional about washing widows. Whether he did or not, respondent's superintendent certainly could have told Wass where to begin or to stop work at a given place and go to some other in the building to carry on.
So we think there appears in this record as matter of law sufficient right of control, the menial character of the work considered, to have constituted Wass an employe and servant rather than an independent contractor. However such simple tasks are to be paid for, it should be presumed until the contrary appears that they are *Page 73 
done in the usual manner. Where simple, manual, and unskilled labor is done on the premises of the employer, under his very nose so to speak, he usually has a broad if not a complete right of control. No special circumstances appear here to show the contrary. So we conclude as matter of law that the petition should have been granted.
2. The contract was oral, and, Wass being dead, its precise terms not shown. Possibly too much stress was put upon its form and not enough consideration given to its purpose and subject matter by the industrial commission. True, G. S. 1923 (1 Mason, 1927) § 4290(1) expressly removes from the operation of the law "an owner who lets a contract to a contractor in good faith" and any "contractor, who, in good faith, lets to a subcontractor a portion of his contract." Moore v. Kileen 
Gillis, 171 Minn. 15, 213 N.W. 49. But by immediate context the exceptions created by the section are expressly so restricted as not to include pieceworkers or any case "where the system of employment used merely provides a method of fixing the workman's wages," earned by rendering "a service for hire." § 4326 (d). So we must look beyond mere forms and determine whether the injured person was at the time of his injury a workman or employe. We must find him to be such if, whatever the form of his contract, it was a mere "method of fixing" the wages of a servant. The intention is plain that the mere form put on the transaction by the parties should be disregarded and its real substance made controlling. An employe entitled to compensation cannot contract away that right. A contract in this case, assuming Wass to have been an employe, that in case of injury he should not get compensation, of course would be void as against public policy.
Long ago and at common law, when there was no such broad social purpose to be served as that of the workmen's compensation act to provide compensation for all mere servants or workmen in the employments covered, it was frequently held that the "humble industrial status" of a workman, the simple, menial character of his work, might compel the conclusion that the employer retained *Page 74 
the right to control the manner of doing the work. "In other words, it was considered that, although the persons employed might be exercising an independent calling in the sense that they held themselves out as being prepared to do certain kinds of work for such parties as might engage them, the relation which they bore to those parties, during the progress of such work as might be undertaken by them, was in law that of a servant." Anno. 65 L.R.A. 495. See also 20 A.L.R. 745.
"Generally speaking, an independent contractor is one who, in rendering services, exercises an independent employment or occupation, and represents his employer only as to the results of his work, and not as to the means whereby it is to be accomplished." 16 Am.  Eng. Enc. of Law (2 ed.) 187; Angell v. White Eagle O.  R. Co. 169 Minn. 183, 210 N.W. 1004.
But, as the text above cited goes on to say, "the word 'result' is used in this connection in the sense of a production or product of some sort, and not of a service." So while one may contract to produce a finished product, such as a structure of some kind, and thereby become an independent contractor, it does not follow that if he agrees to perform a mere service, especially a menial one, such as mowing a lawn or washing windows, any form of contract can properly classify him as an independent contractor. Such menial tasks "do not result in a product. They are simply a service." Jensen v. Barbour,15 Mont. 582, 593, 39 P. 906; Pyle v. Miracle Concrete Corp.126 Wash. 384, 218 P. 246. In Rait v. New England F.  C. Co.66 Minn. 76, 68 N.W. 729, this court came near to holding that a carpenter removing ice from a roof preparatory to repairing it was performing a service so menial that as matter of law he could not be considered an independent contractor. That the standard concept of independent contractors does not include workmen performing menial tasks has been decided, in effect, in many cases.
Whatever criticism may be made of such authorities, as interpretations of common law, all ground for disapproval disappears when it comes to apply their reasoning under the workmen's compensation *Page 75 
act. That requires compensation whenever in the affected trades one "employs another to perform a service for hire," G. S. 1923 (1 .Mason, 1927) § 4326(d), and "the system of employment used merely provides a method of fixing the workman's wages," § 4290(1). Under that law Wass was not performing an independent contract but rendering a mere service. Hence he was a workman or employe, and the right of compensation attached as matter of law.
In argument we have been referred to the fact that there are general and independent contractors whose business it is to clean windows, particularly those of our modern office and public buildings. Doubtless they are independent contractors. That is because they really take over the whole job, have the exclusive power of direction, and become responsible for the finished result. They hire the workmen and make a profit from their labor. In such a case there is an independent contract in the true sense. The owner of the building is not liable for compensation simply because he is not the employer. But the contractor is liable, and from him an injured workman will get his compensation. The plain purpose of the law will be accomplished and not thwarted, as it would be by a denial of compensation in this case. The petition should have been granted, and the case must be remanded to the industrial commission with instructions accordingly. Its only remaining duty is to determine the rate and amount of compensation. Petitioner is allowed an attorney's fee of $100.
So ordered.